Citation Nr: 1103642	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1964 to July 1968.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In January 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., to afford 
due process and for further development.  Following its 
completion of the Board's requested actions, the AMC continued 
the denial of the Veteran's claim as reflected in a supplemental 
statement of the case dated June 2009.  The AMC returned this 
matter to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

In the January 2009 remand, the Board requested that the AMC/RO 
obtain a copy of the Veteran's June 2004 audiological evaluation 
from the Finger Lakes Hearing Center.  The Board noted that if 
the AMC/RO could not obtain the records identified by the Veteran 
in a July 2004 VA audiology treatment note, then a notation to 
this effect should have been inserted into the file.  
Additionally, the Veteran and his representative were to be 
notified of unsuccessful efforts in this regard, in order to 
allow the Veteran the opportunity to obtain and submit the 
records for VA review.  

After reviewing the evidence of record, the Board has determined 
that a remand is necessary to fulfill its earlier directives set 
forth in the January 2009 remand.  Neither the June 2004 
audiological evaluation was not associated with the file, nor was 
any indication that any efforts to obtain these records were 
unsuccessful.  These records likely contain information relevant 
to the Veteran's claim.  The Board is obligated by law to ensure 
that the AMC/RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board or 
the AMC/RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). As such, 
the AMC/RO should attempt to obtain the relevant private 
treatment records from June 2004 and document any unsuccessful 
attempts within the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of the 
Veteran's June 2004 audiological evaluation 
from the Finger Lakes Hearing Center.  All 
attempts to procure the records should be 
documented in the file.  If the AMC/RO cannot 
obtain the records identified by the Veteran, 
a notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered, to include 38 U.S.C.A. § 1154.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


